OPINION OF THE COURT
Memorandum.
The appeal should be dismissed upon the ground that the modification by the Appellate Division was not “on the law alone or upon the law and such facts which, but for the determination of law, would not have led to . . . modification” (CPL 450.90 [2] [a]).
On the night of January 12, 2009, police and emergency medical personnel arrived at the residence of defendant’s mother in response to her call. They found defendant’s girlfriend, Angela Camillo, dead of an apparent heroin overdose. While the police were still at the residence, but after Ms. Camillo’s body had been removed, defendant emerged from an attic space and was immediately arrested for violating a temporary order of protection forbidding him from visiting his mother’s home. He was taken to the police precinct, read Miranda warnings, and *1116questioned about his possible illicit involvement in Ms. Camillo’s death. At first, he claimed that Ms. Camillo arrived at his mother’s already intoxicated and that when he subsequently came on the scene in response to a call from his brother reporting Ms. Camillo’s condition, he saw that Ms. Camillo was unconscious. He said that he did not stay to help her because of the order of protection, but before leaving told his mother to call 911. He recalled that when he returned to his mother’s home later the same night, he found it empty and fell asleep. When he woke and came downstairs he was arrested by an officer who had evidently arrived while he slept.
Defendant refused to sign a statement recounting this narrative, and some four hours later, after being re-read Miranda warnings, he was interviewed again. On this occasion, one of the interviewing detectives, although aware that Ms. Camillo was dead, told defendant that
“she was at the hospital and the doctors are working on her, but it’s imperative; did she use any drugs or did she take anything, because whatever medications the doctors give her now could have an adverse effect on her medical condition. You—she’s okay now but if you lie to me and don’t tell me the truth now and they give her medication, it could be a problem.”
Defendant immediately admitted that he had injected Ms. Camillo with heroin. A videotaped statement was then taken during which the interrogators reiterated the substance of their ruse—that Ms. Camillo was alive, but that disclosure from defendant was essential to her safe treatment—and defendant again admitted that he had purchased heroin and injected Ms. Camillo with it.
The trial court denied suppression of defendant’s incriminating statements, finding that the deception employed by defendant’s interrogators was not so egregious as to cast in question the voluntariness of the resulting confession because there was no accompanying promise or threat (People v Aveni, Sup Ct, Westchester County, May 7, 2010, Molea, J., indictment No. 978/ 2009, citing People v Pereira, 26 NY2d 265, 269 [1970], and People v McQueen, 18 NY2d 337, 346 [1966]). In reversing the denial of suppression, upon the law and the facts (100 AD3d 228 [2d Dept 2012]), the Appellate Division took a very different view of the deception, finding that it did not simply misrepresent the victim’s existential status but implicitly threatened *1117that defendant could be held responsible for her demise if he did not immediately break his silence as to the nature and extent of Ms. Camillo’s drug ingestion. The threat, said the court, was perhaps subtle but nonetheless clear: “[defendant’s] silence would lead to Camillo’s death, and then he could be charged with her homicide” (100 AD3d at 238). The false prospect of being severely penalized for remaining silent, raised by defendant’s interrogators, was, in the court’s view, incompatible with a finding that defendant’s confession was voluntary beyond a reasonable doubt.
The People now contend that the Appellate Division’s finding with respect to the voluntariness of defendant’s confession was in error. A voluntariness determination by the Appellate Division on the facts, however, ordinarily implicates a mixture of factual and legal elements resistant to this Court’s review.
Here, the People argue that the Appellate Division applied the wrong legal standard when it focused upon the interrogating officer’s deception, instead of the entire set of circumstances attending defendant’s custodial interrogation and confession. They urge that, had the totality been considered, it would have dictated the conclusion that defendant was not threatened with a homicide prosecution and that his inculpating statements were voluntary. They stress that defendant was not new to the criminal justice system and was given Miranda warnings; that he had some higher education; and that he seemed relaxed with his interrogators, was given food, drink and cigarettes, and appeared alert and comprehending during the videotaped portion of the interrogation.* They contend that, at the time defendant confessed to injecting Ms. Camillo with heroin, there could have been no threat of a homicide prosecution because the officers did not yet know what caused Ms. Camillo’s death.
It is true that the judicial inquiry as to whether a confession was voluntary in the due process sense is addressed to the totality of the circumstances under which the statement was obtained (see People v Guilford, 21 NY3d 205, 208 [2013]). However, the Appellate Division used the correct legal standard in its reversal (100 AD3d at 237). Its determination that the potential to overwhelm defendant’s free will was realized was plainly one of fact. Accordingly, the appeal must be dismissed.

 The video recording device, we note, was not turned on until after defendant made his initial inculpating statement.